Citation Nr: 1107892	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  10-33 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation (FVEC) fund.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2010 decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Manila, the Republic of the 
Philippines.  Please note this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is required.


REMAND

Under the American Recovery and Reinvestment Act, a new one-time 
benefit is provided for certain Philippine veterans to be paid 
from the "Filipino Veterans Equity Compensation Fund."  
American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 
(enacted Feb. 17, 2009).  Payments for eligible persons will be 
either in the amount of $9,000 for non-United States citizens, or 
$15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World War 
II.  Section 1002 (d) provides that an eligible person is any 
person who (1) served:

(A) before July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States; or 

(B) in the Philippine Scouts under section 14 of the Armed Forces 
Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was 
discharged or released from service described in paragraph (1) 
under conditions other than dishonorable.

In this case, the appellant has stated that he served from 
January 1942 until April 1945 with "'G' Co, 2nd Bn, Cadre Regf, 
Markings Fil. American Troops."  To support his contention, the 
appellant has submitted documents from the Department of National 
Defense of the Republic of the Philippines.  These documents 
indicate that the appellant served with a unit called "MFAT" 
during World War II, and that he achieved the rank of Private 
First Class.  Additionally, a document dated May 1992 from the 
Department of National Defense of the Republic of the Philippines 
states that the appellant had recognized guerrilla service from 
June 1942 until April 1945.

Based on the above information, a request was made by the RO 
seeking confirmation of service.  In December 2009 it was 
indicated that the appellant was not listed in the Reconstructed 
Guerrilla Roster (RRGR) maintained by the RO.  An additional 
search was made in September 2010 using alternative spellings of 
the appellant's name, and this time it was revealed that his name 
was listed in file number 89, on page 208 of the RRGR.

The Board notes that a variation of the Veteran's name was found 
on the RRGR maintained by the RO.  It is unclear why the RO did 
not accept the presence of the appellant's name on the RRGR as 
evidence of qualifying service.   In order to properly adjudicate 
the claim, the Board seeks clarification.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO is to specifically describe why 
the appellant was at first not found on the 
RRGR, while on second review he was found.  
In other words, is the appellant listed in 
the RRGR?

2.  The RO is to indicate why the appellant's 
name on the RRGR was not accepted as evidence 
of qualifying service.

3.  Following the above development, a 
Supplemental Statement of the Case is to be 
issued to the appellant.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

